     6:18-cv-00201-RAW Document 169 Filed in ED/OK on 09/21/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


JUDY LYNN PRINCE,                             )
Administrator of the Estate of                )
WAYNE BOWKER, Deceased,                       )
                                              )
                     Plaintiff,               )
                                              )
v.                                            ) Case No. CIV-18-201-RAW
                                               )
SHERIFF OF CARTER COUNTY,                      )
in his official capacity, et al.,              )
                                               )
                                               )
                                              )
                                              )
                                              )
                                              )
                     Defendants.              )

                                          ORDER

       Before the court is the motion of formerly-named defendant Chris Bryant for summary

judgment. (By order entered February 3, 2020 (#165), the court substituted “The Sheriff of

Carter County in his Official Capacity” as named party.) In the course of companion orders,

(incorporated herein by reference) the court granted summary judgment to other defendants.

These rulings as to other defendants sued in their individual capacities were based on both

prongs of qualified immunity.

       When a finding of qualified immunity is based on a conclusion that the officer has

committed no constitutional violation – i.e., the first step of the qualified immunity analysis

– a finding of qualified immunity precludes the imposition of municipal liability. Emmett
    6:18-cv-00201-RAW Document 169 Filed in ED/OK on 09/21/20 Page 2 of 2




v. Armstrong, 2020 WL 5200909, *9 (10th Cir.2020)*. Likewise, without a constitutional

violation, the claim of failure to train and supervise fails. See Fisher v. Koopman, 693

Fed.Appx. 740, 746 (10th Cir.2017).

       There appear to be issues within the Carter County facility which need to be

addressed. For example, the lack of an available physician as well as personnel training. In

the case at bar, however, the court finds plaintiff has failed to establish a causative link

between these deficiencies and Mr. Bowker’s death. Accordingly, the present motion will

be granted.

       It is the order of the court that the motion of Sheriff of Carter County in his Official

Capacity for summary judgment (#133) is hereby granted.



       IT IS SO ORDERED this 21st day of SEPTEMBER, 2020.



                                           _________________________________
                                           RONALD A. WHITE
                                           UNITED STATES DISTRICT JUDGE




       *
      An official capacity suit may proceed if the finding of
qualified immunity is predicated solely upon a determination that
the law was not clearly established. See Hinton v. City of
Elwood, Kan., 997 F.2d 774, 783 (10th Cir.1993). As to the
Sheriff himself, the defense of qualified immunity is available
only in suits against officials sued in their personal
capacities, not in suits against officials sued in their official
capacities. Cox v. Glanz, 800 F.3d 1231, 1239 n.1 (10th
Cir.2015).

                                              2
